Title: From George Washington to Major General John Sullivan, 22 October 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir.
            Head Quarters Fredericksburgh 22d Otbr 1778.
          
          In my letter of yesterday I gave you my latest information. I have now to advise you that the fleet left Sandy Hook the 19th and 20th Inst. The first division consisted of above 120 vessels, of which 15 were of the line, and 10 or 12 frigates. The second division about 30 sail of which two were of 50 guns and two frigates. They all stood Eastward—Whether the remaining ships and troops are to continue at new-york I have not been able to ascertain.
          
          
          
          Three additional Brigades will march Eastward to-morrow morning.
          I am p[r]etty well persuaded from the consideration of such of the enimies circumstances in Europe & their Islands as have come to my knowlege that the present armament from New-York—is not destined against Boston. Nevertheless it is our duty to have every thing in that quarter in a state of actual preparation for such an event. Measures have been provided for this purpose—And should the force of the enemy take this direction I have no doubt of your exertions agreeable to your former instructions on this head—I would just observe that altho’ the enemy should not act against boston—yet their fleet may demonstrate before the harbour the better to cover the transports which have sailed or may have still to sail. I am D. Sir. your most hble servt
          
            G. Washington
          
        